WARRANT

 

THESE SECURITIES AND THE SECURITIES ISSUABLE UPON THEIR EXERCISE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
AND MAY NOT BE TRANSFERRED UNLESS PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, A "NO-ACTION" LETTER FROM THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION” OR THE “SEC”) WITH RESPECT
TO SUCH TRANSFER, A TRANSFER MEETING THE REQUIREMENTS OF RULE 144 OF THE
COMMISSION, OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER TO THE EFFECT
THAT ANY SUCH TRANSFER IS EXEMPT FROM SUCH REGISTRATION.

 

 

MassRoots, Inc.

 

WARRANT NO. JULY 2017 1-__

 

Dated: July __, 2017

 

 

MassRoots, Inc., a corporation organized under the laws of the State of Delaware
(the “Company”), hereby certifies that, for value received from ____________, a
________________ resident (the “Holder”), is entitled, subject to the terms set
forth below, to purchase from the Company up to a total of ________ shares of
the common stock , $0.001 par value per share (the “Common Stock”), of the
Company (the “Warrant Shares”), at an exercise price equal to sixty five cents
($0.65) per share (the “Exercise Price”). This Warrant may be exercised any time
after issuance through and including the fifth (5th) anniversary of its original
issuance as noted above (the “Expiration Date”), subject to the following terms
and conditions:

 

1.       Registration of Warrant. The Company shall, from time to time and
whenever requested by the Holder, register this Warrant in conformity with
records to be maintained by the Company for such purpose (the “Warrant
Register”) in the name of the Holder. The Company shall treat the registered
Holder of this Warrant as the absolute owner hereof for any and all purposes,
including the exercise hereof or any distribution to the Holder, and the Company
shall not be affected by notice to the contrary.

 

2.       Registration of Transfers and Exchanges.

 

(a) The Company or the transfer agent shall enter or record the transfer of all
or any portion of this Warrant in the Warrant Register, upon surrender of this
Warrant to the Company at the office specified herein or pursuant to Section 11
hereof. Upon any such registration or transfer, a new warrant to purchase Common
Stock, in substantially the form of this Warrant (any such new warrant
hereinafter referred to as a “New Warrant”), evidencing the portion of this
Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the Holder. The acceptance of the New Warrant by the
transferee thereof shall be deemed the acceptance of such transferee of all of
the rights and obligations of a holder of a Warrant.

 

(b)       This Warrant is exchangeable, upon the surrender hereof by the Holder
to the office of the Company specified herein or pursuant to Section 3(b) hereof
for one or more New Warrants, evidencing in the aggregate the right to purchase
the number of Warrant Shares which may then be purchased hereunder. Any such New
Warrant shall be dated as of the date of such exchange.

 



 

 

3.       Duration and Exercise of Warrants.

 

(a)       This Warrant shall be exercisable by the registered Holder on any
business day before 5:00 P.M., Eastern time, at any time and from time to time
on or after the date hereof to and including the Expiration Date. At 5:00 P.M.,
Eastern time on the Expiration Date, the portion of this Warrant not exercised
prior thereto shall be and become void and of no value. Prior to the Expiration
Date, the Company may not call or otherwise redeem this Warrant without the
prior written consent of the Holder, which consent shall be given or withheld at
the sole and absolute discretion of the Holder.

 

(b)       Subject to Section 2(b), Section 6 and Section 10 hereof, upon: (x)
surrender of this Warrant, together with the Form of Election to Purchase
attached hereto duly completed and signed, to the Company at its address for
notice set forth in Section 11 hereof; and (y) payment of the Exercise Price
multiplied by the number of Warrant Shares that the Holder intends to purchase
hereunder, in the manner provided hereunder, all as specified by the Holder in
the Form of Election to Purchase, the Company shall promptly (but in no event
later than five (5) business days after the Date of Exercise (as defined below))
issue or cause to be issued and cause to be delivered to the Holder in such
name(s) as the Holder may designate, a certificate for the Warrant Shares
issuable upon such exercise and free of restrictive legends unless (i) a
registration statement covering the resale of the Warrant Shares and naming the
Holder as a selling stockholder thereunder is not then effective or the Warrant
Shares are not freely transferable without volume restrictions pursuant to Rule
144(k) promulgated under the Securities Act then the Warrant Shares will bear a
Securities Act restrictive legend, or (ii) this Warrant shall have been issued
pursuant to a written agreement between the original Holder and the Company, as
required by such agreement. Any person so designated by the Holder to receive
Warrant Shares shall be deemed to have become holder of record of such Warrant
Shares as of the Date of Exercise of this Warrant. A “Date of Exercise” means
the date on which the Company shall have received (I) this Warrant (or any New
Warrant, as applicable), together with the Form of Election to Purchase attached
hereto (or attached to such New Warrant) appropriately completed and duly
signed; and (II) payment of the Exercise Price for the number of Warrant Shares
so indicated by the holder hereof to be purchased.

 

(c)       This Warrant shall be exercisable in its entirety or, from time to
time, for a portion of the number of Warrant Shares. If less than all of the
Warrant Shares which may be purchased under this Warrant are exercised at any
time, the Company shall issue or cause to be issued, at its expense, a New
Warrant evidencing the right to purchase the remaining number of Warrant Shares
for which no exercise has been evidenced by this Warrant. In the event the
Common Stock representing the Warrant Shares is not delivered per the written
instructions of the Holder within ten (10) business days after the Notice of
Election and Warrant is received by the Company (the “Delivery Date”), then the
Company shall pay to Holder in cash two percent (2.0%) of the dollar value of
the Warrant Shares to be issued for the first day after the Delivery Date that
the Warrant Shares are not delivered, and an additional two percent (2.0%) of
the dollar value of the Warrant Shares to be issued after the Delivery Date for
every thirty (30) days thereafter that the Warrant Shares are not delivered. The
Company acknowledges that its failure to deliver the Warrant Shares by the
Delivery Date will cause the Holder to suffer damages in an amount that will be
difficult to ascertain. Accordingly, the parties hereto agree that it is
appropriate to include in this Warrant this provision for liquidated damages.
The parties hereto acknowledge and agree that the liquidated damages provision
set forth in this section represents the parties’ good faith effort to quantify
such damages and therefore agree that the form and amount of such liquidated
damages are reasonable and will not constitute a penalty. Notwithstanding the
foregoing, the payment of liquidated damages shall not relieve the Company from
its obligations to deliver the Common Stock pursuant to the terms of this
Warrant. The Company shall make any payments incurred under this Section 3 in
immediately available funds within ten (10) business days from the date of
issuance of the applicable Warrant Shares. Nothing herein shall limit Holder’s
right to pursue actual damages or cancel the Notice of Election for the
Company’s failure to issue and deliver Common Stock to the Holder within ten
(10) business days following the Delivery Date.

 



 

 

5. Payment of Taxes. Upon the exercise of this Warrant, the Company will pay all
documentary stamp taxes attributable to the issuance of Warrant Shares;
provided, however, that the Company shall not be required to pay any tax that
may be payable in respect of any transfer involved in the registration of any
certificates for Warrant Shares or Warrants in a name other than that of the
Holder. The Holder shall be responsible for all other tax liability that may
arise as a result of holding or transferring this Warrant or receiving Warrant
Shares upon exercise hereof.

 

6.       Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and indemnity, if
requested, satisfactory to it. Applicants for a New Warrant under such
circumstances shall comply with such other reasonable regulations and procedures
and pay such other reasonable charges as the Company may prescribe.

 

7.       Reservation of Warrant Shares. The Company covenants that it will at
all times reserve and keep available out of the aggregate of its authorized but
unissued Common Stock, solely for the purpose of enabling it to issue Warrant
Shares upon exercise of this Warrant as herein provided, the number of Warrant
Shares which are then issuable and deliverable upon the exercise of this entire
Warrant, free from preemptive rights or any other actual contingent purchase
rights of persons other than the Holder (taking into account the adjustments and
restrictions of Section 8 hereof). The Company covenants that all Warrant Shares
that shall be so issuable and deliverable shall, upon issuance and the payment
of the applicable Exercise Price in accordance with the terms hereof, be duly
and validly authorized, issued and fully paid and nonassessable. If the Company
does not have a sufficient amount of Common Stock authorized to reserve for the
Warrant Shares, it shall, as soon as reasonably practicable, use its best
efforts to increase the number of its authorized shares such that the Company
will have a sufficient amount of Common Stock authorized to reserve for the
Warrant Shares.

 

8.       Certain Adjustments. The Exercise Price and number of Warrant Shares
issuable upon exercise of this Warrant are subject to adjustment from time to
time as set forth in this Section 8. Upon each such adjustment of the Exercise
Price pursuant to this Section 8, the Holder shall thereafter but prior to the
Expiration Date be entitled to purchase, at the Exercise Price resulting from
such adjustment, the number of Warrant Shares obtained by multiplying the
Exercise Price in effect immediately prior to such adjustment by the number of
Warrant Shares issuable upon exercise of this Warrant immediately prior to such
adjustment and dividing the product thereof by the Exercise Price resulting from
such adjustment.

 

(a)       An adjustment shall be made, if the Company, at any time while this
Warrant is outstanding (i) pays a stock dividend (except scheduled dividends
paid on outstanding preferred stock as of the date hereof which contain a stated
dividend rate) or otherwise make distribution(s) on shares of its Common Stock
or on any other class of capital stock and not the Common Stock payable in
shares of Common Stock; (ii) subdivides outstanding shares of Common Stock into
a larger number of shares; or (iii) combines outstanding shares of Common Stock
into a smaller number of shares. If either (i), (ii) or (iii) above occurs, the
Exercise Price shall be multiplied by a fraction of which the numerator shall be
the number of shares of Common Stock (excluding treasury shares, if any)
outstanding before such event and of which the denominator shall be the number
of shares of Common Stock (excluding treasury shares, if any) outstanding after
such event. Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision or combination, and shall
apply to successive subdivisions and combinations.

 



 

 

(b)       In case of any reclassification of the Common Stock, any consolidation
or merger of the Company with or into another entity, the sale or transfer of
all or substantially all of the assets of the Company, or any compulsory share
exchange pursuant to which the Common Stock is converted into other securities,
cash or property, then the Holder shall have the right thereafter to exercise
this Warrant only into the shares of stock and other securities and property
receivable upon or deemed to be held by holders of Common Stock following such
reclassification, consolidation, merger, sale, transfer or share exchange, and
the Holder shall be entitled upon such event to receive such amount of
securities or property equal to the amount of Warrant Shares such Holder would
have been entitled to had such Holder exercised this Warrant immediately prior
to such reclassification, consolidation, merger, sale, transfer or share
exchange. The terms of any such consolidation, merger, sale, transfer or share
exchange shall include such terms so as to continue to give to the Holder the
right to receive the securities or property set forth in this Section 8(b) upon
any exercise following any such reclassification, consolidation, merger, sale,
transfer or share exchange.

 

(c)       For the purposes of this Section 8, the following clauses shall also
be applicable:

 

(i) Record Date. In case the Company shall take a record of the holders of its
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in Common Stock or in securities convertible or
exchangeable into shares of Common Stock, or (B) to subscribe for or purchase
Common Stock or securities convertible or exchangeable into shares of Common
Stock, then such record date shall be deemed to be the date of the issue or sale
of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.

 

(ii) Treasury Shares. The number of shares of Common Stock outstanding at any
given time shall not include shares owned or held by or for the account of the
Company, and the disposition of any such shares shall be considered an issue or
sale of Common Stock.

 

(d)       All calculations under this Section 8 shall be made to the nearest
cent or the nearest 1/100th of a share, as the case may be.

 

(e)       Whenever the Exercise Price is adjusted pursuant to Section 8(c)
hereof, the Holder, after receipt of the determination by the Appraiser, shall
have the right to select an additional appraiser (which shall be a nationally
recognized accounting firm), in which case the adjustment shall be equal to the
average of the adjustments recommended by each of the Appraiser and such
additional appraiser appointed under this Section 8(g). The Holder shall
promptly mail or cause to be mailed to the Company, a notice setting forth the
Exercise Price after such adjustment and setting forth a brief statement of the
facts requiring such adjustment. Such adjustment shall become effective
immediately after the record date mentioned above, if:

 

(i)       the Company shall declare a dividend (or any other distribution) on
its Common Stock;

 

(ii)       the Company shall declare a special nonrecurring cash dividend on or
a redemption of its Common Stock;

 

(iii)       the Company shall authorize the granting to all holders of the
Common Stock rights or warrants to subscribe for or purchase any shares of
capital stock of any class or of any rights;

 

(iv)       the approval of any stockholders of the Company shall be required in
connection with any reclassification of the Common Stock of the Company, any
consolidation or merger to which the Company is a party, any sale or transfer of
all or substantially all of the assets of the Company, or any compulsory share
exchange whereby the Common Stock is converted into other securities, cash or
property; or

 



 

 

(v)       the Company shall authorize the voluntary dissolution, liquidation or
winding up of the affairs of the Company, then the Company shall cause to be
mailed to the Holder at their last addresses as they shall appear upon the
Warrant Register, at least thirty (30) calendar days prior to the applicable
record or effective date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of Common Stock of record to be entitled to such dividend,
distributions, redemption, rights or warrants are to be determined, or (y) the
date on which such reclassification, consolidation, merger, sale, transfer or
share exchange is expected to become effective or close, and the date as of
which it is expected that holders of Common Stock of record shall be entitled to
exchange their shares of Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer,
share exchange, dissolution, liquidation or winding up; provided, however, that
the failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice.

 

(f)       Subsequent Equity Sales. In the event that: (i) a Registration
Statement on Form S-1 covering the shares underlying this Warrant (the
“Applicable S-1) is not been declared effective by the SEC (the “S-1
Requirement”); and (ii) subsequent to effectiveness of the Applicable S-1, the
market for Company's common stock does not maintain a volume weighted average
price of at least seventy-five ($0.75) per share for five consecutive trading
days (“VWAP Requirement”, with the S-1 Requirement, the “Subsequent Equity Sales
Requirements”), then, if the Company shall sell or grant any option to purchase,
or sell or grant any right to reprice, or otherwise dispose of or issue (or
announce any offer, sale, grant or any option to purchase or other disposition)
any Common Stock or Common Stock Equivalents, at an effective price per share
less than the Exercise Price then in effect (such lower price, the “Base Share
Price” and such issuances collectively, a “Dilutive Issuance”) (it being
understood and agreed that if the holder of the Common Stock or Common Stock
Equivalents so issued shall at any time, whether by operation of purchase price
adjustments, reset provisions, floating conversion, exercise or exchange prices
or otherwise, or due to warrants, options or rights per share which are issued
in connection with such issuance, be entitled to receive shares of Common Stock
at an effective price per share that is less than the Exercise Price, such
issuance shall be deemed to have occurred for less than the Exercise Price on
such date of the Dilutive Issuance at such effective price), then simultaneously
with the consummation of each Dilutive Issuance the Exercise Price shall be
reduced and only reduced to equal the Base Share Price. Such adjustment shall be
made whenever such Common Stock or Common Stock Equivalents are issued.
Notwithstanding the foregoing, no adjustments shall be made, paid or issued
under this provision in respect of an Exempt Issuance, which is defined as the
exercise of any outstanding options into shares of common stock under the
Company's Employee Stock Option Programs, stock grants under the Company's
Employee Stock Option Programs, and the issuance of common stock for the
exercise of the Company's current outstanding warrants. The Company shall notify
the Holder, in writing, no later than the Trading Day following the issuance or
deemed issuance of any Common Stock or Common Stock Equivalents subject to this
provision, indicating therein the applicable issuance price, or applicable reset
price, exchange price, conversion price and other pricing terms (such notice,
the “Dilutive Issuance Notice”). For purposes of clarification, whether or not
the Company provides a Dilutive Issuance Notice pursuant to this provision, upon
the occurrence of any Dilutive Issuance, the Holder is entitled to receive a
number of Warrant Shares based upon the Base Share Price regardless of whether
the Holder accurately refers to the Base Share Price in the Notice of
Exercise. For purposes of further clarification, the Holder shall not be
entitled to any adjustments pursuant to this Section 8(f) upon the Company
attaining the Subsequent Equity Sales Requirements.



 

9.       Payment of Exercise Price. The Holder, at its sole election, may pay
the Exercise Price in one of the following manners:

 

(a)       Cash Exercise. The Holder shall deliver immediately available funds;
or

 



 

 

(b)       Cashless Exercise. This Warrant may be exercised by means of a
cashless exercise under Rule 144 until such time that a Registration Statement
covering the shares underlying the warrant is declared effective. In such event,
the Holder shall surrender this Warrant to the Company, together with a notice
of cashless exercise, and the Company shall issue to the Holder the number of
Warrant Shares determined as follows:

 

X = Y (A-B)/A

 

where:

X = the number of Warrant Shares to be issued to the Holder.

 

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.

 

A = the average closing bid price of the Common Stock for the five (5) trading
days immediately prior to the Date of Exercise.

 

B = the Exercise Price.

 

For purposes of Rule 144 of the Securities Act, it is intended, understood and
acknowledged that the Warrant Shares issued in a cashless exercise transaction
shall be deemed to have been acquired by the Holder, and the holding period for
the Warrant Shares shall be deemed to have been commenced, on the issue date.

 

(c)       Notwithstanding anything in this Warrant to the contrary, the Holder
is limited in the amount of this Warrant it may exercise. In no event shall the
Holder be entitled to exercise any amount of this Warrant in excess of that
amount upon exercise of which the sum of (1) the number of shares of Common
Stock beneficially owned (as such term is defined under Section 13(d) and Rule
13d-3 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
by the Holder, and (2) the number of Warrant Shares issuable upon the exercise
of any Warrants then owned by Holder, would result in beneficial ownership by
the Holder of more than four and ninety-nine one hundredths percent (4.99%) of
the outstanding shares of Common Stock of the Company, as determined in
accordance with Rule13d-1(j) of the Exchange Act. Furthermore, the Company shall
not process any exercise that would result in beneficial ownership by the Holder
of more than four and ninety-nine one hundredths percent (4.99%) of the
outstanding shares of Common Stock of the Company.

 

10.       Fractional Shares. The Company shall not be required to issue or cause
to be issued fractional Warrant Shares on the exercise of this Warrant. The
number of full Warrant Shares which shall be issuable upon the exercise of this
Warrant shall be computed on the basis of the aggregate number of Warrant Shares
purchasable on exercise of this Warrant so presented. If any fraction of a
Warrant Share would, except for the provisions of this Section 10, be issuable
on the exercise of this Warrant, the Company shall pay an amount in cash equal
to the Exercise Price multiplied by such fraction.

 

11.       Notices. Any and all notices or other communications or deliveries
hereunder shall be in writing and shall be deemed given and effective on the
earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile telephone number specified in this
Section prior to 5:00 p.m. Boston time on a business day, (ii) the business day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified in this Section later than
5:00 p.m. Boston time on any date and earlier than 11:59 p.m. Boston time on
such date, (iii) the business day following the date of mailing, if sent by
nationally recognized overnight courier service, or (iv) upon actual receipt by
the party to whom such notice is required to be given. The addresses for such
communications shall be:

 



 

 

If to the Company:

 

MassRoots, Inc.

1624 Market St, Ste 201

Denver, CO 80202

 

If to the Holder:

__________________________

 

__________________________

 

__________________________



 

12.       Warrant Agent. The Company shall serve as warrant agent under this
Warrant. Upon thirty (30) days notice to the Holder, the Company may appoint a
new warrant agent. Any corporation into which the Company or any new warrant
agent may be merged or any corporation resulting from any consolidation to which
the Company or any new warrant agent shall be a party or any corporation to
which the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further action. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder's last
address as shown on the Warrant Register.

 

13.       Miscellaneous.

 

(a)       This Warrant shall be binding on and inure to the benefit of the
parties hereto. This Warrant may be amended only in writing signed by the
Company and the Holder.

 

(b)       Nothing in this Warrant shall be construed to give to any person or
corporation other than the Company and the Holder any legal or equitable right,
remedy or cause under this Warrant. This Warrant shall inure to the sole and
exclusive benefit of the Company and the Holder.

 

(c)       This Warrant shall be governed by and construed and enforced in
accordance with the laws of the Commonwealth of Massachusetts without regard to
the principles of conflicts of law thereof.

 

(d)       The headings herein are for convenience only, do not constitute a part
of this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.

 

(e)       In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

(f)       The Company hereby represent and warrants to the Holder that: (i) it
is voluntarily issuing this Warrant of its own freewill, (ii) it is not issuing
this Warrant under economic duress, (iii) the terms of this Warrant are
reasonable and fair to the Company, and (iv) the Company has had independent
legal counsel of its own choosing review this Warrant, advise the Company with
respect to this Warrant, and represent the Company in connection with its
issuance of this Warrant.

 

(g)       Any capitalized term used but not defined in this Warrant shall have
the meaning ascribed to it in the Subscription Agreement, of even date herewith,
by and between the Company and the Holder.

 



 

 

(h)       This Warrant may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Warrant. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

 

(i)       This Warrant and the obligations of the Company hereunder shall not be
assignable by the Company.

 

(j) Notwithstanding anything in this Warrant to the contrary, the parties hereto
hereby acknowledge and agree to the following: (i) the Holder makes no
representations or covenants that it will not engage in trading in the
securities of the Company; (ii) the Company shall, by 8:30 a.m. Boston Time on
the trading day following the date hereof, file a current report on Form 8-K
disclosing the material terms of the transactions contemplated hereby and in the
other Transaction Documents; (iii) the Company has not and shall not provide
material non-public information to the Holder unless prior thereto the Holder
Party shall have executed a written agreement regarding the confidentiality and
use of such information; and (iv) the Company understands and confirms that the
Holder will be relying on the acknowledgements set forth in clauses (i) through
(iii) above if the Holder effects any transactions in the securities of the
Company.

 

14. Disputes Under This Agreement.

 

All disputes arising under this Warrant shall be governed by and interpreted in
accordance with the laws of the State of Delaware, without regard to principles
of conflict of laws. The parties hereto will submit all disputes arising under
this Agreement to arbitration in Denver, Colorado before a single arbitrator of
the American Arbitration Association (the “AAA”). The arbitrator shall be
selected by application of the rules of the AAA, or by mutual agreement of the
parties, except that such arbitrator shall be an attorney admitted to practice
law in the State of Colorado. No party hereto will challenge the jurisdiction or
venue provisions provided in this Section 14. Nothing in this Section 14 shall
limit the Holder's right to obtain an injunction for a breach of this Agreement
from a court of law. Any injunction obtained shall remain in full force and
effect until the arbitrator, as set forth in this Section 14 fully adjudicates
the dispute.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

[Signature on Following Page]

 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

 

MassRoots, Inc.

 

By: _________________

Name: Isaac Dietrich

Title: CEO



 

 

 

 

EXHIBIT A

 

FORM OF ELECTION TO PURCHASE

 

MassRoots, Inc.

 

Re: Intention to Exercise Right to Purchase Shares of Common Stock Under the
Warrant

 

Gentlemen:

 

In accordance with the Warrant enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to purchase _________________shares of
Common Stock, $0.001 par value per share, of MassRoots, Inc.. and, if such
Holder is not utilizing the cashless exercise provisions set forth in the
Warrant, encloses herewith $________ in cash, certified or official bank
check(s), which sum represents the aggregate Exercise Price for the number of
shares of Common Stock to which this Form of Election to Purchase relates,
together with any applicable taxes payable by the undersigned pursuant to the
Warrant. Any capitalized terms used but not defined in this Form of Election to
Purchase shall have the meaning ascribed to them in the accompanying Warrant.

 

The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of:

 

______________________________________________________________________________________

(Please insert SS# or FEIN #)

______________________________________________________________________________________

(Please print name and address)

 

If the number of shares of Common Stock issuable upon this exercise shall not be
all of the shares of Common Stock which the undersigned is entitled to purchase
in accordance with the enclosed Warrant, the undersigned requests that a New
Warrant evidencing the right to purchase the shares of Common Stock not issuable
pursuant to the exercise evidenced hereby be issued in the name of and delivered
to:

 



 

________________________________________________________________________________________

(Please print name and address)

________________________________________________________________________________________





Dated: _____________, _____ Name of Holder:

 

Signed: ________________________

Print Name: _____________________

Title:__________________________

 

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)



 

 